

Exhibit 10.10(a)
HORACE MANN SERVICE CORPORATION
EXECUTIVE CHANGE IN CONTROL PLAN


SCHEDULE A PARTICIPANTS


Note: The effective date of entry shall be subject to Section 4.2(a)
 
 
 
NAME OR TITLE
 
EFFECTIVE DATE OF
 
 
PARTICIPATION*
 
 
 
 
TIER I PARTICIPANTS
 
President and CEO
 
May 16, 2013
 
 
 
 
TIER II PARTICIPANTS
 
EVP and CFO
 
May 23, 2017
EVP, Life & Retirement
 
February 15, 2012
EVP, Property & Casualty
 
July 1, 2015
 
 
 
 
TIER III PARTICIPANTS
 
SVP, Field Operations and Distribution
 
August 13, 2015**
 
 
 
*Subject to acceptance within 30 days of effective date of participation.
**On April 13, 2017, the Company announced that Kelly Stacy, head of field
operations, was leaving the Company effective April 21, 2017.
Mr. Stacy’s responsibilities were absorbed by existing members of the management
team.
 
 
 



Last updated: May 23, 2017


